 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carl Durham,                                      No. CV-19-00238-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   MTC Financial Incorporated, et al.,
13                  Defendants.
14
15
16          Having been advised that counsel for Defendant MTC Financial Incorporated
17   (“Trustee Corps”) has a scheduling conflict with the status conference currently set for
18   January 24, 2019 at 4:00 PM, and based on representations from Trustee Corps’ counsel
19   that Plaintiff does not oppose a brief continuance of the status conference,
20          IT IS ORDERED as follows:
21          1. The status conference previously scheduled for January 24, 2019 at 4:00 PM is
22             vacated and reset for January 29, 2019 at 2:30 PM in Courtroom 606, 401
23             West Washington Street, Phoenix, AZ 85003 before Judge Douglas L. Rayes.
24             Out-of-state counsel may appear via telephone by calling the Court’s judicial
25             assistant, Mary Farmer, at 602-322-7530. Parties appearing telephonically must
26             do so via landline only. The use of cellular telephones will not be permitted.
27          2. All parties are reminded that the terms of the TRO (Doc. 21) remain in effect.
28             Defendants, their agents, and anyone acting in concert or at their direction shall
 1      not conduct a trustee’s sale of the property located at 17251 N. 61st Avenue,
 2      Glendale, AZ 85308 while the TRO remains in effect.
 3   3. Plaintiff is reminded that he must serve Trinity and file proof of service with the
 4      Court by no later than January 24, 2019.
 5   Dated this 24th day of January, 2019.
 6
 7
 8
 9
                                             Douglas L. Rayes
10                                           United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -2-
